13-2541-cr
     United States v. Watkins (REDACTED)*

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
                                      (REDACTED VERSION)

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of March, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RAYMOND J. LOHIER, JR.,
 8                              Circuit Judges,
 9                FRANK P. GERACI, JR.,**
10                              District Judge.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               13-2541-cr
17
18
19


                *
                  An unredacted version of this summary order has
         been filed under seal.
                **
                  Chief Judge Frank P. Geraci, Jr., of the United
         States District Court for the Western District of New York,
         sitting by designation.
                                                  1
 1   EMORY WATKINS,
 2            Defendant-Appellant.***
 3   - - - - - - - - - - - - - - - - - - - -X
 4
 5   FOR APPELLANT:             JULIA PAMELA HEIT, Law Office of
 6                              Julia Heit, New York, New York.
 7
 8   FOR APPELLEE:              ALEXANDER A. SOLOMON (Peter A.
 9                              Norling, on the brief), for
10                              Loretta E. Lynch, U.S. Attorney
11                              for the Eastern District of New
12                              York, New York, New York.
13
14        Appeal from a judgment of the United States District
15   Court for the Eastern District of New York (Wexler, J.).
16
17        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
18   AND DECREED that the sentence in Count Two is VACATED. This
19   matter is REMANDED FOR RESENTENCING consistent with this
20   summary order.
21
22        Emory Watkins appeals from the judgment of the United
23   States District Court for the Eastern District of New York
24   (Wexler, J.), sentencing him to a three-year term of
25   imprisonment for conspiracy to commit robbery and a
26   consecutive five-year term of imprisonment for a related
27   firearms offense. We assume the parties’ familiarity with
28   the underlying facts, the procedural history, and the issues
29   presented for review.
30
31       [REDACTED.]
32
33        For the foregoing reasons, we hereby VACATE the
34   sentence in Count Two and REMAND FOR RESENTENCING consistent
35   with this summary order.
36
37                              FOR THE COURT:
38                              CATHERINE O’HAGAN WOLFE, CLERK
39
40
41
42


         ***
              The Clerk of Court is respectfully directed to
     amend the official caption in this case to conform with the
     caption above.
                                  2